--------------------------------------------------------------------------------

Exhibit 10.2


AMENDED AND RESTATED FINANCIAL COVENANTS AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT


This Amended and Restated Financial Covenants Amendment to Amended and Restated
Credit Agreement (“Amendment”) effective as of the 31st day of August 2007 (the
“Effective Date”), amends and restates that certain Financial Covenant Amendment
to Amended and Restated Credit Agreement, amending that certain Amended and
Restated Credit Agreement entered into by and between INX, INC. (“Dealer”) and
CASTLE PINES CAPITAL LLC (“CPC”) on April 30, 2007, as amended on August 1, 2007
(“Agreement”).
 
WHEREAS, Reseller has requested that CPC extend credit to permit Reseller to
effect an Approved Acquisition pursuant to the Agreement; and
 
WHEREAS, CPC is willing to accommodate such request for credit upon and subject
to the terms, conditions and provisions of this Amendment and the Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, CPC
and Reseller agree that the following paragraphs are incorporated into the
Agreement as if fully and originally set forth therein (capitalized terms shall
have the same meaning as defined in the Agreement unless otherwise indicated)
and replace, in their entirety, such similarly entitled paragraphs in the
Agreement:


1.           “Current Ratio.  Reseller will at all times maintain on a
consolidated basis a ratio of current assets to Current Liabilities of at least
1.10:1.0.


For purpose of this paragraph:  :‘Current Liabilities’ includes (a) all
obligations classified as current liabilities under generally accepted
accounting principles, plus (b) all principal amounts outstanding under
revolving lines of credit, whether classified as current or long-term, which are
not already included under (a) above; provided, however, that only scheduled
principal payments in connection with the CPC Acquisition Loan for any 12 month
period shall be deemed to be Current Liabilities for the purposes of compliance
with this Current Ratio covenant and (ii) ‘CPC Acquisition Loan” means the
acquisition loan made by CPC to Reseller on August 31, 2007 in the aggregate
principal amount of Six Million Dollars ($6,000,000).  This ratio will be
calculated at the end of each fiscal quarter, using fiscal year-to-date results
on an annualized basis.”


2.           “Tangible Net Worth.  Reseller will at all times maintain on a
consolidated basis tangible net worth equal to at least Six Million Dollars
($6,000,000) through December 30, 2007 and at least Eight Million Dollars
($8,000,000) thereafter.


For purpose of this paragraph:  (i) ‘Tangible Net Worth’ means as of any date
the sum of Resellers’ (i) net worth as reflected on its last twelve-month
consolidated fiscal financial statements, plus (ii) net earnings since the end
of such fiscal year, both after provision for taxes and with Inventory
determined on a first in, first out basis, plus (iii) Subordinated Debt, minus
the sum of Reseller’s (A) intangible assets, including, without limitation,
deposits, unamortized leasehold improvements, goodwill, deferred income taxes,
franchises, licenses, patents, trade names, copyrights, service marks, brand
names, covenants not to compete and any other asset which would be treated as an
intangible under generally accepted accounting principles, plus (B) prepaid
expenses (however such item shall not include prepaid inventory), plus (C)
franchise fees, plus (D) notes, Accounts and other amounts owed to it by any
Guarantor, affiliate or employee of any Reseller plus (E) losses since the end
of such fiscal year, plus (F) interest in the cash surrender value of officer’s
or shareholder’s life insurance policies; and (ii) ‘Subordinated Debt’ means
liabilities subordinated to the Reseller’s obligations to CPC in a manner
acceptable to CPC, using CPC’s standard form.  This covenant will be tested at
the end of each fiscal quarter.”



--------------------------------------------------------------------------------


 
3.           “Minimum Working Capital.  Reseller will at all times maintain a
minimum working capital of Six Million Five Hundred Thousand Dollars
($6,500,000).  Working Capital shall be defined as Current Assets minus Current
Liabilities.


For purposes of this paragraph:  (i) ‘Current Assets’ includes all obligations
classified as current assets under generally accepted accounting principles and
(iii) ‘Current Liabilities’ includes (a) all obligations classified as current
liabilities under generally accepted accounting principles, plus (b) all
principal amounts outstanding under revolving lines of credit, whether
classified as current or long-term, which are not already included under (a)
above; provided, however, that only scheduled principal payments in connection
with the CPC Acquisition Loan for any 12 month period shall be deemed to be
Current Liabilities for the purposes of compliance with this Current Ratio
covenant, (ii) ‘CPC Acquisition Loan’ means the acquisition loan made by CPC to
Reseller on August 31, 2007 in the aggregate principal amount of Six Million
Dollars ($6,000,000).  This ratio will be calculated at the end of each INX
Accounting Period.”


4.           “Total Liabilities to Tangible Net Worth Ratio.  Reseller will at
all times maintain on a consolidated basis a ratio of Total Liabilities
(excluding liabilities subordinated to the Reseller’s obligations to CPC in a
manner acceptable to CPC, using CPC’s standard form) to Tangible Net Worth not
exceeding 8.50 to 1.00 through December 30, 2007 and not exceeding 6.00:1.00
thereafter.


For purpose of this paragraph:  (i) ‘Total Liabilities’ means the sum of current
liabilities plus long term liabilities; and (ii) ‘Tangible Net Worth’ means as
of any date the sum of Resellers’ (i) net worth as reflected on its last
twelve-month consolidated fiscal financial statements, plus (ii) net earnings
since the end of such fiscal year, both after provision for taxes and with
Inventory determined on a first in, first out basis, plus (iii) Subordinated
Debt, minus the sum of Reseller’s (A) intangible assets, including, without
limitation, deposits, unamortized leasehold improvements, goodwill, deferred
income taxes, franchises, licenses, patents, trade names, copyrights, service
marks, brand names, covenants not to compete and any other asset which would be
treated as an intangible under generally accepted accounting principles, plus
(B) prepaid expenses (however such item shall not include prepaid inventory),
plus (C) franchise fees, plus (D) notes, Accounts and other amounts owed to it
by any Guarantor, affiliate or employee of any Reseller plus (E) losses since
the end of such fiscal year, plus (F) interest in the cash surrender value of
officer’s or shareholder’s life insurance policies.  This ratio will be
calculated at the end of each fiscal quarter, using fiscal year-to-date results
on an annualized basis.”


Reseller waives notice of CPC’s acceptance of this Financial Covenants
Amendment.  All other terms and provisions of the Agreement, to the extent not
inconsistent with the foregoing, are ratified and remain unchanged and in full
force and effect.

 
 
(Signature Page(s) to Follow)



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Reseller and CPC have executed this Amended and Restated
Financial Covenants Amendment on this 31st day of August, 2007.





 
INX, INC.

 

 
By:   /s/ Brian Fontana
 
Name: Brian Fontana
 
Title: Vice President and
 
Chief Financial Officer






 
CASTLE PINES CAPITAL LLC

 

 
By:   /s/ John Schmidt
 
Name: John Schmidt
 
Title: Managing Partner

 
 

--------------------------------------------------------------------------------